EXHIBIT 10.25 LEASE CONTRACT Lessor (hereinafter referred to as Party A)：Zhonghai Trust Co., Ltd. Lessee (hereinafter referred to as Party B)：Shaanxi Tianren Organic Food Co., Ltd. In accordance with relevant Chinese laws、decrees and pertinent rules and regulations, Party A and Party B have reached an agreement through friendly consultation to conclude the following contract: Article 1. Party A should guarantee that the lease of premises and facilities is legal according to regulations and there is no mortgage or dispute on the premises. Article 2. Location of the Premises，Size, Decoration, Facilities and Utilization Party A will lease to Party B the premises and attached facilities all owned by Party A itself, which is located at the 16th floor of National Development Bank Tower. The House Proprietary Certificate No: 107510607-12-1-12010. Party A has informed the status of the ownership of the house, facilities, decoration etc. to Party B and Party B has agreed to rent the premises. Party B guarantees that it is for work use only. Any change in the utilization of the premises is not allowed without the written consent of Party A and approval from related authority. Article 3. Party A should provide a copy of the House Proprietary Certificate and a copy of the business license as an attachment to the contract. Party B should provide its copy of the business license as an attachment to the contract. Article 4. Lease Term As the premises were still under the occupation of Bankrupcy Liquidation Group of Cambridge Stock Co., Ltd. during the signing, both Parties agreed that Party B could negotiate with the bankruptcy liquidation group directly after Party B made the payment of rent and deposit according to Article 5 below. Party B is responsible for negotiating the settlement of relative fees occurred by the Bankruptcy Liquidation Group, in which the occurred fees include: administration fees, water, electricity, gas etc. Party B agreed that the calculation of the rent term and the decoration term should not be effected if the interchange of the premises and facilities were delayed. Party A should use its best efforts to coordinate with Party B during the interchange. The lease term should be one year effective from July 1, 2008 to June 30, 2009. Party A has the right to withdraw the house proprietary upon the expiration date and Party B should return the house to Party A. If the return is delayed by Party B, 200% of the lease fee per day and the incurred fee should be paid to party A as overdue fine. Article 5. RentalPayment 1. Party A agrees to offer one month for decoration, effective from July 1, 2008 to July 31, 2008. During the term, Pary A offers free rental fee, while Party A should bear the fee of water, electricity, etc. 2. Rental fee should be ￥45.00 per month for each square meter starting from August 1, 2008. 3.
